DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 30th, 2020 have been fully considered but they are not persuasive. 
Regarding applicant's argument to the drawing objection: examiner clarifies the element not disclosed was “a distal cutting edge 264” disclosed in [0041] of applicant’s original and amended specification. [0041] alleges “…best shown in Fig. 8… the cylindrical wall 256 includes a distal cutting edge 264…”. Examiner agrees that Figs. 1 and 3 clearly depict the features in that specific embodiment.  However, the objection of August 24th, 2020 is due to applicant’s figure 8 not depicting this.  Since the issue is still outstanding and has not been properly addressed, the objection to the drawings remains. 
Applicant’s arguments and amendments overcome the previous rejection of record.  However, in light of said amendments, new art has been applied to render obvious the currently pending claims.
Claim Objections
Claims 3, 5, 11, 15 are objected to because of the following informalities:
Claim 3: it is unclear if "an interior of the bone cutter" is the same as the interior of the bone cutter recited in claim 1
Claim 5: “such that a distal scoop” should read “such that the distal scoop”
Claim 11: “to move morselized bone” should read “to move the morselized bone”
 Claim 15: it is unclear if “a distal scoop” is the same as the distal scoop defined in claim 13
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the interior of the bone cutter" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 are rejected under 35 U.S.C. 112(b) as they depend from a rejected base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 7, 8, 10, 11, 13-17  are rejected under 35 U.S.C. 103 as being unpatentable over Khanna et al. (US 2013/0317507 A1) in view of Greter et al. (US 2017/0340455 A1).
Regarding claim 1, Khanna et al. disclose a bone graft harvester fig. 1 for extracting morselized bone from an autograft site, the harvester comprising: a bone cutter fig. 12 (12’) that includes a distal cutting edge fig. 12 (13’) and a proximal handle fig. 9 (18’); a bone graft collector fig. 10 (20’) that is sheathed within the bone cutter [0050] fig. 12 (17’), and a proximal shank fig. 11 (26’) comprising the bone graft collector configured to engage with a rotary tool [0049, 0050]… comprises a distal scoop fig. 10 (28’), the distal scoop configured to retain the morselized bone within the bone graft collector, such that the morselized bone may be retrieved upon removing the bone graft collector from the interior of the bone cutter [0049]. 
However, Khanna et al. do not disclose an open tube portion.
Regarding claim 1, Greter et al. disclose an open tube portion fig. 1 (303). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Khanna et al. with those of Greter et al. as both teach bone morselizing tools designed to be attached to a manual or powered rotary tool to allow for removal and/or collection of morselized bone. The nesting shaft embodiments taught by both are known alternatives of each other and achieve the same functions [see abstract of Greter et al.

Regarding claim 3, Khanna et al. and Greter et al. disclose the harvester of claim 2, wherein the outer hub fig. 38 (204) and the inner hub (see Fig. below) are configured to enable removal of the bone graft collector from an interior of the bone cutter [0049, 0050 of Khanna et al.] fig. 10 (20’, 21’, 22’) of Greter et al. 
Regarding claim 7, Khanna et al. and Greter et al. disclose the harvester of claim 1, wherein the bone cutter comprises a cylindrical wall fig. 15 (102) of Khanna et al. that is joined with a body comprising the proximal handle [0052 of Khanna et al.].
Regarding claim 8, Khanna et al. and Greter et al. disclose the harvester of claim 7, wherein the distal cutting edge comprises an angled wedge portion of the cylindrical wall fig. 17 (160) and includes sharpened edges fig. 12 (13’) configured to morselize bone during rotation of the bone cutter.
Regarding claim 10, Khanna et al. and Greter et al. disclose the harvester of claim 1, wherein the open-tube portion is joined with the proximal shank by the way of an inner hub (see fig. below).

    PNG
    media_image1.png
    248
    472
    media_image1.png
    Greyscale
 
Regarding claim 11, Khanna et al. and Greter et al. disclose the harvester of claim 1, wherein the distal scoop is configured to move morselized bone away from the distal cutting edge during extracting bone from the autograft site [0050 of Khanna et al.]. 
Regarding claim 13, Khanna et al. disclose a bone harvester fig. 1, the harvester comprising: a bone cutter fig. 12 (12’) including a distal cutting edge fig. 12 (13’); an outer hub fig. 9 (16’) affixed to a proximal end of the bone cutter… a bone graft collector fig. 10 (20’) disposed within the bone cutter; and an inner hub fig. 3 (23, 24) affixed to the bone graft collector and coupled with the outer hub… comprises a distal scoop fig. 10 (28’), the distal scoop configured to retain a morselized bone within the bone graft collector [0049]. 
However, Khanna et al. do not disclose the outer hub comprising a cylindrical member…and an open-tube portion
Regarding claim 13, Greter et al. disclose the outer hub fig. 38 (204) comprising a cylindrical member figs. 1, 4 (200)… and an open-tube portion fig. 1 (303).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Khanna et al. with those of Greter et al. as both teach bone morselizing tools designed to be attached to a manual or powered rotary tool to allow 
Regarding claim 14, Khanna et al. and Greter et al. disclose the harvester of claim 13, wherein the inner hub is configured to allow removal of the bone graft collector from an interior of the bone cutter [0049, 0050 of Khanna et al.], such that the morselized bone may be retrieved from the bone graft collector [0047 of Khanna et al.]. 
Regarding claim 15, Khanna et al. and Greter et al. disclose the harvester of claim 13, wherein the bone graft collector includes a distal scoop fig. 10 (28’) of Khanna et al. configured to retain morselized bone within within an interior of the bone cutter, the distal scoop facilitating retrieval of the morselized bone after removal of the bone graft collector from within the bone cutter [0049-0051 of Khanna et al.].
Regarding claim 16, Khanna et al. and Greter et al. disclose the harvester of claim 13, wherein the inner hub includes a proximal shank that is configured to be engaged with a rotary tool [0049-0051 of Khanna et al.] suitable for applying torque to the inner hub, and wherein the inner hub and the outer hub are configured to cooperatively convey torque from the rotary tool to the bone graft collector and the bone cutter [0050 of Khanna et al.].
Regarding claim 17, Khanna et al. and Greter et al. disclose the harvester of claim 16, wherein the distal cutting edge fig. 12 (13’) of Khanna et al. is configured to morselize bone during rotation of the bone cutter [0049 of Khanna et al.].
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna et al. (US 2013/0317507 A1) and Greter et al. (US 2017/0340455 A1) as . 
However, Khanna et al. and Greter et al. do not disclose the bone graft collector including pins disposed on opposite sides of the inner hub and configured to be received into slots disposed on opposite sides of the outer hub.
Regarding claim 4, Budyansky et al. disclose the bone graft collector including pins fig. 14a disposed on opposite sides of the inner hub and configured to be received into slots [0099] disposed on opposite sides of the outer hub fig. 14a. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Khanna et al. and Greter et al. with those of Budyansky et al. as the peg/pin locking system taught by Budyansky et al. is an alternative mechanism for securing the two cylindrical shafts together, the system of Budyansky et al. serving the same function as threading taught by Khanna et al. [0044].
Regarding claim 5, Khanna et al., Greter et al., and Budyansky et al. disclose the harvester of claim 4, wherein the pins and the slots are respectively positioned on the bone graft collector fig. 14a of Budyansky et al. and the bone cutter such that a distal scoop comprising the bone graft collector is optimally positioned with respect to the distal cutting edge when the bone graft collector is sheathed within the bone cutter fig. 10 (28’) of Khanna et al. 
Regarding claim 6, Khanna et al., Greter et al., and Budyansky et al. disclose the harvester of claim 4, wherein the pins are configured to be retained within the slots by . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627.  The examiner can normally be reached on Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.N./Examiner, Art Unit 3775                                                                                                                                                                                              
/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775